TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00443-CR




In re Bruce P. Garrison


Brian Thompson, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. 2030759, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING




O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Brian Thompson’s appeal from a judgment
of conviction for possession of cocaine.  The subject of this proceeding is Mr. Bruce P. Garrison,
appellant’s appointed counsel.
Appellant’s brief was originally due on September 29, 2005.  Garrison did not file
a brief or respond to the Clerk’s notices that the brief was overdue.  On November 15, 2005, at a
hearing ordered by this Court, Garrison told the district court that he had not filed a brief because
he was unaware that the record had been filed.  He did not explain his disregard of the Clerk’s
notices.  He assured the court that his brief would be done soon and stated that he would not need
an extension of time.  No brief was forthcoming.  Therefore, on January 27, 2006, this Court ordered
Garrison to tender a brief on appellant’s behalf no later than February 17, 2006.  Garrison still has
not filed a brief.
Mr. Bruce P. Garrison is hereby ordered to appear in person before this Court on the
22nd day of March, at 8:30 o’clock a.m., in the courtroom of this Court, located in the Price Daniel,
Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and there to show
cause why he should not be held in contempt and sanctions imposed for his failure to obey the
January 27, 2006, order of this Court.  This order to show cause will be withdrawn and the said
Bruce P. Garrison will be relieved of his obligation to appear before this Court as above ordered if
the Clerk of this Court receives appellant’s brief by March 17, 2006.
It is ordered March 3, 2006.
 
Before Chief Justice Law, Justices Patterson and Pemberton
Do Not Publish